Citation Nr: 1044673	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  09-11 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from July 17, 2000 to 
June 1, 2001.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifest in service, 
and the Veteran was psychiatrically normal at separation.  

2.  A psychosis was not manifest within a year of separation.  

3.  Symptoms of an acquired psychiatric disorder were not 
manifest until 2007.  

4.  No current acquired psychiatric disorder is related to 
service. 


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2007 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claim.  This 
letter also delineated the evidence VA would assist him in 
obtaining and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in the September 2007 letter.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records.  The Veteran identified treatment from a civilian 
counselor at Fort. Erwin, while in service.  The RO attempted to 
obtain those records, and received certification from the 
National Personnel Records Center that no such records exist.  

The Veteran has not been provided with a VA examination as to the 
etiology of his psychiatric disorder.  Under the VCAA, VA must 
provide an examination when there is competent evidence of a 
disability (or persistent or recurrent symptoms of a disability) 
that may be associated with an in-service event, injury, or 
disease, but there is insufficient information to make a decision 
on the claim. 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that the 
claimed disability may be related to service, and the threshold 
for finding that the disability (or symptoms of a disability) may 
be associated with service is low.  McLendon, 20 Vet. App. at 83; 
Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  Here, no 
examination was required because, as discussed in more detail 
below, although the Veteran was treated for alcohol 
detoxification during service, he was not treated for psychiatric 
complaints, and he was found to be psychiatrically normal at 
discharge; moreover, there is no continuity of symptomatology for 
several years after service.  As such, there is no injury or 
disease in service that may be related to a current acquired 
psychiatric disorder.

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as psychoses, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board notes initially that, although the Veteran served 
during a period of war, the evidence does not suggest, and the 
Veteran does not contend, that he engaged in combat with the 
enemy, or that his claimed psychiatric disability is related to 
combat.  As such, the combat rule is not applicable.  38 U.S.C.A. 
§ 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

The Veteran is currently diagnosed with an acquired psychiatric 
disorder, of varying descriptions.  The primary diagnosis appears 
to be bipolar disorder, but the record also contains diagnoses 
consistent with an anxiety disorder, and posttraumatic stress 
disorder.  Thus, the existence of a current disability is not at 
issue.  However, a psychosis has not been diagnosed, and the 
Veteran does not assert that he has a psychosis.  Accordingly, 
the presumption pertaining to certain chronic diseases that 
become manifest to a compensable degree within a year of service 
separation is not applicable in this case.  

The Veteran contends that he incurred an acquired psychiatric 
disability in service.  On his claim form, he stated he began 
treatment for a mental condition (manic depression, anxiety, 
bipolar) while stationed at Ft. Irwin in 2001.  However, a review 
of the service treatment records reveals no treatment for 
psychiatric issues during service.  On a DD Form 2697, completed 
in March 2001, the Veteran reported that he had been treated for 
"detox" since his last medical assessment.  A May 2001 patient 
progress report records the Veteran's release from alcohol/drug 
abuse rehab due to unsatisfactory performance.  At separation in 
April 2001, the Veteran was found to be psychiatrically normal.  
The Veteran completed a signed report of medical history at 
separation.  When asked about a history of depression or 
excessive worry, the Veteran responded that he did not know.  
However, he reported that he had never been treated for a mental 
condition, that he had never consulted or been treated by 
clinics, physicians, healers, or other practitioners within the 
past five years for other than minor illnesses.  Thus, there is a 
clear difference in the Veteran's current statements, and those 
he made at separation.  Notably, while he currently asserts that 
he was treated for psychiatric complaints in service, at 
separation, he specifically denied having received any mental 
health treatment, and reported only treatment for detox.  

It is the Board's responsibility to evaluate the evidence and to 
assign each report or opinion its due probative weight.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the evidence, 
the Board is free to favor one medical opinion over another if 
the Board provides an adequate statement of reasons or bases.  
Id.; see also 38 U.S.C. § 7104(d)(1).

The Veteran can attest to factual matters of which he has first-
hand knowledge, such as experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

In weighing the conflicting statements provided by the Veteran at 
various times, the point in time in which the statement was made 
is important because a recounting of an event which is closer to 
the time that event occurred is naturally less likely to be 
diluted by the shortcomings of human memory.  Thus, the 
contemporaneous nature of the statement of medical history at 
discharge is significant.  Furthermore, because the Veteran was 
then seeking only medical treatment, rather than service-
connected disability compensation, it seems likely that he would 
report events carefully and accurately.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth in 
order to receive proper care).  In contrast, when the Veteran 
thereafter presented his account, he was seeking VA benefits 
rather than simply medical treatment.  The Board is of course 
cognizant of possible self interest which any veteran has in 
promoting a claim for monetary benefits.  The Board may properly 
consider the personal interest a claimant has in his or her own 
case, but the Board is not free to ignore his assertion as to any 
matter upon which he is competent to offer an opinion.  See Pond 
v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  

There is no question that the Veteran is competent to relate 
events as he remembers them.  Thus, his competency is not at 
issue with regard to recounting the events of service.  Rather, 
it is his credibility which the Board finds is lacking.  Simply 
put, the report of medical history at separation from service is 
more credible than the Veteran's later statements made in support 
of a claim for monetary benefits.  

Further supporting the Board's conclusion as to the credibility 
of the Veteran's statements is the fact that the report of 
medical history at separation is consistent with the normal 
psychiatric findings at separation, and with the lack of 
treatment for psychiatric complaints in service.  Whereas, his 
current statements conflict with that evidence.  

Regarding the Veteran's notation that he was treated for detox in 
service, VA law provides that no compensation shall be paid if a 
disability is the result of a veteran's own willful misconduct, 
including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 
105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2010); see 
also VAOPGPREC 2-97 (January 16, 1997).  The law also precludes 
compensation for primary alcohol abuse disabilities, and 
secondary disabilities that result from primary alcohol abuse.  
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

In addition, the Board notes that the Veteran's actions after 
service are inconsistent with his claim that he was treated for 
psychiatric problems in service and experienced such symptoms 
continuously thereafter.  Indeed, the Veteran filed his first 
post-service claim for compensation in August 2003.  However, he 
limited his claim to an inguinal hernia.  At that time, he did 
not mention any acquired psychiatric disorder.  Thus, he 
demonstrated that he understood the process for filing for 
service-connected compensation and availed himself of that 
process where he believed he was entitled.  The fact that he did 
not mention a psychiatric disorder for another four years 
strongly suggests that he either did not believe he had a 
psychiatric disorder, or that he did not believe it was related 
to service.  The Board interprets the Veteran's silence with 
respect to a psychiatric disorder, when speaking with respect to 
other problems, as evidence that weighs against continuity of 
symptomatology.  

Finally, the Board notes that there is no opinion of a qualified 
medical professional that purports to relate any current 
diagnosis of an acquired psychiatric disorder to service.  
Rather, the VA treatment reports appear to relate the onset of 
psychiatric symptoms to post-service family-related issues.  The 
Veteran clearly has asserted a relationship to service.  However, 
his opinion is based fundamentally on his account of the events 
of service and after service, which the Board finds to be 
incredible.  As such, his nexus opinion lacks credibility and is 
assigned no probative weight.  

In sum, the Board concludes that the Veteran's acquired 
psychiatric disorder is not related to service.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


